DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-14, 26 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the communication" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 also recites the limitation "the received second line number" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claims 4-14 depend from claim 3.
Claim 26 is grammatically vague and indefinite.
Claim 27 depends from claim 26.
The applicant is respectfully asked to carefully proof read ALL of the language in ALL of the claims to avoid these types of antecedence/vague/indefiniteness issues.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

	Claim(s) 1-11 and 15-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jain et al. (Jain; US 2003/0147519 A1; cited by the examiner and applied for the first time in the present application).
Regarding claim 1, Jain discloses:  A method to provide enhanced capabilities accessible using a device (refer to Figure 3), the method comprising the actions of (refer to paragraphs [0040] - [0046]):
a network server (reads on the SSP; Figure 3) receiving from the telecommunications device (Dynamic Number User; Figure 3), a request invoked by a user (Dynamic Number User) entering a sequence (paragraph [0041]) on the device, the sequence being a pre-defined sequence to signal the network server (SSP) that the request is to be subject to special handling;
the network server examining the entered sequence (inherent and most basic);

the network server querying an advanced network function server (reads on the SCP; Figure 3), the query including the entered sequence (paragraph [0042]);
the network server receiving a query reply, the query reply including instructions for how the network server is to provide the advanced network function (Response; Figure 3 and paragraph [0045]); and
the network processing the request in accordance with the received instructions to provide the particular advanced network function (paragraph [0046]).
Regarding claim 2, the claimed alternate number reads on the dynamic number of Jain; see “5.  Response:  333-555-1234” in Figure 3.  The claimed destination service provider number associated with a destination telecommunication device reads on the Customer in Figure 3.
Regarding claim 3, refer again to paragraph [0046].
Regarding claim 4, inherent function of the SSP to the SCP.  SSP knows to recognize some type of terminable number and to query the SCP.
Regarding claim 5, see paragraphs [0043] and [0044].
Regarding claim 6, the claimed prefix plainly reads on the star code of Jain.  Regarding claim 7, refer again to paragraphs [0041] and [0042].
Regarding claim 8, refer again to paragraph [0043].
Regarding claims 9-11, the claimed suffix reads on “a code and PIN, or use some other identifier” in paragraph [0042].
.
Allowable Subject Matter
Claims 12-14, 26 and 27 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9,185,628 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are only slightly broader in scope than the claims of the parent patent.  Omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before; In re KARLSON (CCPA) 136 USPQ 184 (1963), In re Van Ornum and Stang, 214 USPQ 761.
Claims 1-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 9,648,165 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are only slightly broader in scope than the claims of the parent patent.  Omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before; In re KARLSON (CCPA) 136 USPQ 184 (1963), In re Van Ornum and Stang, 214 USPQ 761.  For example, claim 1 of the pending application has similar limitations as claim 1 of the parent patent except for the specific SLS platform.
Claims 1-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,142,710 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are only slightly broader in scope than the claims of the parent patent.  Omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before; In re KARLSON (CCPA) 136 USPQ 184 (1963), In re Van Ornum and Stang, 214 USPQ 761.  For example, claim 1 of the pending application has similar limitations as claim 1 of the parent patent except for the specific SLS platform.
Claims 1-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,477,001 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are only slightly broader in scope than the claims of the parent patent.  Omission of an element and its function in a combination is an obvious In re KARLSON (CCPA) 136 USPQ 184 (1963), In re Van Ornum and Stang, 214 USPQ 761.  For example, claim 1 of the pending application has similar limitations as claim 1 of the parent patent except for the specific SLS platform.
Claims 1-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,616,391 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are only slightly broader in scope than the claims of the parent patent.  Omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before; In re KARLSON (CCPA) 136 USPQ 184 (1963), In re Van Ornum and Stang, 214 USPQ 761.  For example, claim 1 of the pending application has similar limitations as claim 1 of the parent patent except for the specific SIM card.
Claims 1-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11,038,997 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are only slightly broader in scope than the claims of the parent patent.  Omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before; In re KARLSON (CCPA) 136 USPQ 184 (1963), In re Van Ornum and Stang, 214 USPQ 761.  For example, claim 1 of the pending application has similar limitations as claim 1 of the parent patent; the claimed request reads on communication of the parent patent .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY S HONG whose telephone number is (571) 272-7485.  The examiner is normally off on Wednesdays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad F Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



								/HARRY S HONG/                                                                                      Primary Examiner, Art Unit 2652                                                                                                                  
October 22, 2021